Citation Nr: 0104411	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for PTSD.


REMAND

The veteran contends that he is entitled to be service-
connected for PTSD because this disability is causally 
related to stressful situations that he experienced while 
serving on active duty in the Republic of Vietnam during the 
Vietnam era.  After a review of the evidentiary record, the 
Board is of the opinion that VA's recently re-defined duty to 
assist requires that this case be remanded at this time for 
additional development, prior to appellate review.  The new 
legislation that re-defined VA's duty to assist is known as 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), and was signed 
by the President on November 9, 2000.  The VCAA requires that 
VA undertake any additional development that may be necessary 
to substantiate a veteran's claim for VA benefits, regardless 
of whether the claim is well grounded or not.  The additional 
development includes securing any additional evidence 
identified by the claimant, and requesting a medical 
examination and a medical opinion, when necessary.  Id.

In this particular case, VA's re-defined duty to assist 
mandates that the development described in the following 
paragraphs be undertaken.
 
First, an October 1997 VA discharge summary indicates that 
the veteran has been receiving mental health treatment at the 
Ponce VA outpatient medical center.  Also, the veteran said, 
in his May 1998 Notice of Disagreement, that he had also been 
receiving mental health treatment at the San Juan VA medical 
center.  The outpatient medical records in the file seem to 
be incomplete, as they only reflect medical treatment 
furnished to the veteran between 1989 and 1991, and in 1998, 
and they do not seem to include records from the VA medical 
facility in Ponce, Puerto Rico.  The RO needs to make sure 
that all the VA medical evidence that is pertinent to this 
case is secured and associated with the file.

Second, in an undated five-page statement, the veteran 
explained in some detail his claimed stressors, including 
names of individuals whose deaths he allegedly witnessed, and 
the approximate dates of those incidents.  It is not clear 
whether the RO has reviewed this evidence, nor is it clear 
whether the RO has attempted to verify the claimed stressors.  
This needs to be done.

Third, the above five-page statement from the veteran, and 
several lay statements that were submitted in May and June 
1998, are all in Spanish, and need to be translated.

Fourth, the questions of whether the veteran currently 
suffers from PTSD and, if he does, whether the PTSD is 
causally related to service, need clarification.  In this 
regard, it is noted that the veteran's representative 
requested, in his October 2000 Informal Hearing Presentation, 
another VA medical examination of the veteran, and explained 
the basis of his request as follows:

During our review of the record, we noted 
that currently the claim is being denied 
due to the lack of a diagnosis by the VA 
compensation and pension examiner, who on 
three separate occasions, despite the 
five hospitalization[s] for post 
traumatic stress disorder, has 
emphatically stated [that] this veteran 
does not have PTSD.

While this representative cannot prove or 
disprove a hidden agenda by this 
physician I find it very ironic, based on 
the claims I have reviewed where this 
physician is involved, that the diagnosis 
of PTSD is always disputed by the 
physician despite the overwhelming 
evidence to the contrary. Therefore, 
prior to further appellate consideration 
we request [that] the veteran be afforded 
a psychiatric examination by [a] 
physician who has not previously seen 
him.

A review of the record confirms that a particular VA 
psychiatrist has examined the veteran on three occasions, in 
November 1997 (in conjunction with another VA psychiatrist), 
July 1998, and June 1999, and has always expressed his 
opinion to the effect that the veteran does not fulfill the 
diagnostic criteria for PTSD, and the RO has denied the 
veteran's service connection claim by explaining that there 
is no confirmed diagnosis of PTSD.  The record also confirms 
that the veteran has been hospitalized on five occasions, 
with diagnoses of chronic PTSD.  Therefore, on remand, if the 
RO is able to verify at least one of the claimed stressors, 
the veteran should be scheduled for another VA PTSD 
examination, by a different psychiatrist, in order to obtain 
a medical opinion, as indicated earlier, as to whether the 
veteran currently suffers from PTSD and, if he does, whether 
the PTSD is causally related to service.  It must be stressed 
that the examination should be scheduled only if at least one 
of the claimed stressors is verified:  To allow a VA 
physician to render a psychiatric disagnosis relying upon a 
"questionable history" (i.e., unverified stressors) would 
amount to the existence of an "inadequate record," which 
"frustrates judicial review."  See, West v. Brown, 7 Vet. 
App. 70, 77 (1994).

In short, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  A decision by the Board at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should ensure that copies of 
all records reflecting VA outpatient 
mental health treatment furnished to the 
veteran at the Ponce and San Juan, Puerto 
Rico, VA medical facilities, are 
associated with the file.

2.  The RO should obtain translations of 
all the Spanish documents in the file, to 
include the above mentioned undated five-
page statement from the veteran, as well 
as the various lay statements that were 
associated with the file in May and June 
1998.

3.  The RO should then take appropriate 
action to attempt to verify the veteran's 
claimed stressors.  Once this action has 
been accomplished, the RO should make a 
finding as to which stressor, or 
stressors, has or have been verified, or 
confirmed.

4.  If, but only if, the RO is able to 
verify at least one of the claimed 
stressors, the veteran should then be 
scheduled for another VA PTSD 
examination, by a psychiatrist who has 
not previously examined him, in order to 
have the veteran re-examined, and to 
secure a medical opinion as to whether 
the veteran currently suffers from PTSD 
and, if he does, whether it is at least 
as likely as not that the PTSD is 
causally related to service.  The 
examiner should be informed of the 
stressor, or stressors, that has or have 
been verified, and should be asked to 
review the file prior to the examination, 
examine the veteran, and submit a 
comprehensive, legible report answering 
the two above questions.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered. 

6.  If, upon re-adjudication, the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but he nevertheless is hereby reminded that he has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



